Citation Nr: 1705034	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  13-06 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD and/or coronary artery disease (CAD).

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2016, the Veteran testified before a Veterans Law Judge.

The Board notes that the Veteran also perfected an appeal as to the denial of service connection for erectile dysfunction.  In a July 2016 rating decision, however, the agency of original jurisdiction (AOJ) granted service connection for that disability, assigned a noncompensable rating, and awarded Special Monthly Compensation based on the loss of use of a creative organ.  As this decision represents a full grant of the benefits sought with respect to this claim, that issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (1997).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In January 2017, the Board sent the Veteran a letter informing him that a transcript of his September 2016 hearing could not be produced due to technical difficulties with the digital audio recording system.  The letter also informed him that he could testify at another hearing before a Veterans Law Judge.  See 38 C.F.R. § 20.717 (2016).  Later that month, the Veteran requested another video conference hearing.  Thus, a remand is necessary to afford the Veteran a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




